Parker, J.
(concurring)—I concur in the result reached by the majority opinion, but desire to state that I regard the real distinction between this case and that of Hase v. Seattle, 51 Wash. 174, 98 Pac. 370, 20 L. R. A. (N. S.) 938, to be that the requirement for filing the claim here involved is found in a state law, while in the Hase case the requirement was found in an ordinance of the city.' I do not think the city has the power, by ordinance or charter, to require a claimant to state the place of his residence for any length of time prior to the filing of his claim, and that such a requirement would be unreasonable. I think this is what the Hase decision ought to mean and that it is what it does mean. This court has, to my mind, gone to the extreme in holding that cities may, by charter or ordinance, prescribe the conditions upon which they may be sued. It is only because of the rule of stare decisis that I now admit that such is the law. I think the doctrine of those holdings should in no event be extended, so far as the city’s power is concerned in that regard. The practical result of that doctrine has enabled a party to a wrong, to wit, a city, to make substantive law by prescribing the conditions upon which it may be sued. Clearly, no other *159party to an action was ever accorded such a privilege, and it is to be remembered that the city’s liability for a tort such as is here involved is that of any other party at common law, as is pointed out by.the majority opinion. This being a state law, the test of reasonableness as applied to a city charter or ordinance does not apply. It might even be well argued that the legislature could entirely take away the right to sue a city, the same as it could withhold the right to sue the state.
Dunbar, C. J., concurs for the reasons stated by Parker, J.